12 F.3d 1107
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ralph Ellis LEYVAS, Plaintiff-Appellant,v.STATE OF CALIFORNIA;  Drug Enforcement Administration;James Sherrington, in his official capacity as aSpecial Agent of the DEA;  County ofRiverside;  City of Riverside,Defendants-Appellees.
No. 93-55237.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1993.*Decided Dec. 16, 1993.

Before:  SNEED, NOONAN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Richard Leyvas appeals the district court's dismissal, on statute of limitations grounds, of his 42 U.S.C. Sec. 1983 action.  He raises one issue on appeal:  he asks us to overrule  Wilson v. Garcia, 471 U.S. 261 (1985).


3
Wilson is good law, which we have followed.   See, e.g., McDougal v. County of Imperial, 942 F.2d 668, 672-73 (9th Cir.1991).  We cannot overturn a Supreme Court decision.  This is a frivolous appeal.  We order Leyvas' attorney, John F. Whitfield, Jr., to pay to the County double costs on appeal.  Fed.R.App.P. 38.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3